Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR & FedEx February 10, 2012 William J. Kotapish, Esq. Assistant Director Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549-4644 Re:The Lincoln National Life Insurance Company Lincoln Life & Annuity Company of New York Request Pursuant to Rule 485(b)(1)(vii) File No. 333-172328 Prospectus Template and Replicate Filings Dear Mr. Kotapish: In accordance with Rule 485(b)(1)(vii) under the Securities Act of 1933, as amended (the “1933 Act”), The Lincoln National Life Insurance Company (“LNL”) and Lincoln Life & Annuity Company of New York (“LNY”, and together with LNL, the “Companies”) respectfully request the approval of the Commission to file certain post-effective amendments to registration statements on Form N-4 for variable annuity contracts issued through separate accounts of the Companies (the “Replicate Filings”) under paragraph (b) of Rule 485. LNL filed, on February 10, 2012, under Rule 485(a)(1) of the 1933 Act, the following “template” or model variable annuity filing as described below: · Lincoln Life Variable Annuity Account N, File No. 333-172328 (the “Template Filing”). In connection with this request, the Companies confirm that: · The disclosure changes in the Template Filing are substantially identical to disclosure changes that will be made in the Replicate Filing; the Replicate Filing will be sufficiently identical to the Template Filing to make this request under Rule 485(b)(1)(vii) appropriate. · Because the Replicate Filing is substantially identical to the Template Filing, the Companies will be able to revise the Replicate Filing effectively to reflect Staff comments on the Template Filing. · The Replicate Filing will effectively incorporate changes made to the disclosure included in the Template Filing in response to any Staff comments thereon. · The Replicate Filing will not include changes that would otherwise render it ineligible for filing under Rule 485(b). Disclosure Changes The Template Filing introduces 4LATER®Advantage Protected Funds, an optional rider that may be purchased for an additional charge which guarantees a minimum payout floor (a Guaranteed Income Benefit) in the future for i4LIFE®Advantage regular income payments. 4LATER® Advantage Protected Funds provides an initial Income Base that is guaranteed to increase at a specified percentage over the accumulation period of the annuity.If this rider is elected, 100% of contract value must be allocated among specified subaccounts. There are no differences between the Template Filing and the Replicate Filing in relation to the 4LATER® Advantage Protected Funds rider. LNY proposes to add the above disclosure to the next amendment to the following Replicate Filing: Lincoln New York Account N for Variable Annuities · File No. 333-175691 *** We understand that the Staff will respond orally to this request.Please direct your reply to the undersigned at (860) 466-1222.Thank you for your assistance with and attention to this matter. Sincerely, Scott C. Durocher Counsel cc:Alberto Zapata, Esq.
